Citation Nr: 1736926	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a disability manifested by joint pain, to include fibromyalgia.

2. Entitlement to an earlier effective date than December 29, 2015 for grant of service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982 and from November 1990 to June 1991, to include service in the Southwest Asia Theater of operations.  The Veteran also had subsequent periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran and her spouse testified at a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing been associated with the claims file. 

The issue of entitlement to service connection for a back disability was remanded in July 2016.  Following development conducted pursuant to the Board's July 2016 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for a back disability in a January 2017 rating decision.  As this was a full grant of the benefit sought on appeal, this issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issue of entitlement to service connection for a disability manifested by joint pain was also previously before the Board in July 2016, at which time the Board remanded it for additional development. 

The issue of entitlement to an earlier effective date than December 29, 2015 for grant of service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claim of entitlement to service connection for a disability manifested by joint pain was encompassed in a February 2016 grant of service connection for fibromyalgia.


CONCLUSION OF LAW

The appeal of the issue of entitlement to service connection for a disability manifested by joint pain is dismissed due to the absence of a controversy at issue.  38 U.S.C.S. § 7105  (LexisNexis 2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).

By way of reference, in July 2016, the Board remanded the Veteran's claim for entitlement to service connection for a disability manifested by joint pain instructing the RO to request that the Veteran clarify whether she was claiming service connection for a disability manifested by joint pain other than the back disability at issue in the appeal and the already service-connected bilateral knee disability and fibromyalgia.  In an informal hearing presentation dated August 2, 2017, the Veteran's representative clarified that the Veteran's claim for a disability manifested by joint pain is in fact the same condition which is now diagnosed as fibromyalgia. 

As the Veteran has clarified that her claim for service connection for a disability manifested by joint pain pertains to her service-connected fibromyalgia, the Board notes that service connection for that disability was granted by the AOJ in a February 2016 rating decision; thus there is no "controversy" or "issue" currently before the Board as the claim of entitlement to service connection for a disability manifested by joint pain has been resolved in the Veteran's favor.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review).  

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105 (d)(5) (LexisNexis 2017).  As the Veteran's claim of entitlement to service connection for a disability manifested by joint pain has been granted as part of the claim for service connection for fibromyalgia, there remains no error of fact or law for the Board to address, and the appeal must be dismissed.  The Board points out that entitlement to an earlier effective date than December 29, 2015 for grant of service connection for fibromyalgia is currently on appeal and will be discussed below in the remand portion of the decision.


ORDER

The appeal as to the issue of entitlement to service connection for a disability manifested by joint pain is dismissed.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue on appeal.

The Veteran contends that she is entitled to an earlier effective date than December 29, 2015 for service connection for fibromyalgia.  Review of the record shows that the Veteran filed a timely notice of disagreement (NOD) in response to the February 2016 rating decision which granted service connection for fibromyalgia.  To date, a statement of the case (SOC) has not been issued with regard to this matter.  Where, as here, there has been an initial AOJ adjudication of a claim and a NOD, the claimant is entitled to an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of an SOC on this issue is needed.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and her representative with an SOC regarding her appeal of the December 29, 2015 effective date for her service connected fibromyalgia.  The RO should consider that the Board has found that the Veteran's claim for service connection for a disability manifested by joint pain and service connection for fibromyalgia are one in the same when deciding the Veteran's earlier effective date claim.  The Veteran and her representative should also be advised of the time period in which to perfect an appeal and they should be allowed an appropriate period of time for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



 




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


